DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 5/22/2022, in reply to the Office Action mailed 2/22/2022, is acknowledged and has been entered.  Claim 1 has have been amended.  Claims 1-4 and 8-13 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered but are not found to be persuasive.  The Examiner’s response to Applicant’s arguments is incorporated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones-Wilson et al. (Nuclear Medicine & Biology, 1998, 25, pp. 523-530) in view of Sasakura (WO 2012/144654), for reasons set forth in the previous Office Action.

Claim(s) 1-4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones-Wilson et al. (Nuclear Medicine & Biology, 1998, 25, pp. 523-530) in view of Sasakura (WO 2012/144654), in further view of Lin (US 2009/0233888), for reasons set forth in the previous Office Action.

Response to arguments
Applicant argues that Jones-Wilson does not disclose or suggest that a 64Cu-labeled complex is combined with hydrogen sulfide to form copper sulfide, and the copper sulfide exists at the reaction site as it is.  Applicant asserts that Jones-Wilson discloses the imaging using the distribution characteristics of 64Cu-labeled complex in human body. In other words, Jones-Wilson applies the principle of tracing radioactivity generated from radioactive isotopes included in the probe after tagging a radioactive isotope to a compound such as cyclen targeting the liver and kidney. Applicant argues that the 64Cu-labeled complex in Jones-Wilson is nothing more than a simple tracking device, and accordingly, the complex and radioactive copper element must never be separated, while in the instant invention the radioactive isotope copper must be separated from the complex compound and selectively combined with hydrogen sulfide existing in the living body.  Applicant further argues that there no research in the art regarding the transport and excretion of CuS in cells or in body. That is, the prediction based on the imaging principle presented in claim 1 will work successfully and cannot be easily developed or predicted even by researchers in the art.  Applicant argues that Sasakura only discloses a hydrogen sulfide detection technique using a general copper ion, and fails to disclose or suggest the radioactive isotope Cu of claim 1.
Applicant’s arguments have been fully considered but are not found to be persuasive.  It was known from Sasakura that “when brought into contact with hydrogen sulfide, … bivalent Copper ions react with hydrogen sulfide to form insoluble CuS and fall off from the cyclic polyamine moiety”.  Accordingly, measurement of hydrogen sulfide upon conversion of copper chelate to copper sulfide in cellular systems was known in the art from Sasakura.  While Sasakura uses fluorescence detection, radioactive detection of copper was known from Jones-Wilson.  Each of Sasakura and Jones-Wilson feature a copper cyclen complex.  Accordingly, it would have been obvious to use Jones-Wilson’s radioactive copper complexes in an analogous method of measurement of hydrogen sulfide upon conversion of copper chelate to copper sulfide in cellular systems using Jones-Wilson’s radioactive copper as an alternative tracer.
Applicant further argues that conventional fluorescent probes use the same principle as above to quantify the amount of hydrogen sulfide. However, all of these show acquired images at the cellular level, and there is a limit to selectively detecting hydrogen sulfide at the in vivo level.  In contrast, the claimed invention has the effect of selectively detecting hydrogen sulfide without toxicity even in human body, because it does not use a fluorescent material by using radioactive copper element.  The in vivo system is so complex that no one can predict whether the metabolites present in the body are absorbed, distributed, and emitted.  
Applicant’s arguments have been fully considered but are not found to be persuasive.  The arguments are not commensurate in scope with the claims as the claims recite a cell, which can include in vitro cellular detection.  
Applicant argues that as a result of comparing the reactivity between cyclen (Example 1) and hydrogen sulfide of cycle-anthracene (Example 2), it was confirmed that the reactivity of Example 1 was significantly better than that of Example 2. In addition, compared to Examples 17, 23 to 26, and 33 to 34, the sensitivity with hydrogen sulfide in the cyclen of Example 1 was significantly superior (see Experimental Example 1).  On the other hand, Sasakura discloses the detection of hydrogen sulfide by connecting a fluorescent molecule having a large molecular weight to a cyclen compound. Referring to the results of the Experimental Examples of the instant application, even though a general copper element is replaced with radioisotope copper in the fluorescent complex of Sasakura, Applicant asserts that a hydrogen sulfide may not be detected in the same manner as by using the probe of the claimed invention due to a molecular weight difference.  Applicant further argues that as a result of testing whether the probe of the claimed invention (compounds of Examples 20 to 32) has selective reactivity with sulfide ions, it was confirmed that the probe reacts selectively with sulfide ions. On the other hand, the selective reactivity with hydrogen sulfide using the radioactive copper ions themselves, which are not labeled as chelates, was found to react with various biothiol compounds or anions (see Experimental Example 3).
Applicant’s arguments have been fully considered but are not found to be persuasive.  See MPEP 716.02(d).  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).  


Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618